                                                                              Case 18-12456-gs        Doc 229      Entered 12/22/20 09:17:45   Page 1 of 3



                                                                     1

                                                                     2

                                                                     3

                                                                     4
                                                                         Entered on Docket
                                                                    5   December 22, 2020
                                                                    ___________________________________________________________________
                                                                     6    John D. Fiero (CA Bar No. 136557)
                                                                          Gail S. Greenwood (CA Bar No. 169939)
                                                                     7    PACHULSKI STANG ZIEHL & JONES LLP
                                                                          150 California Street, 15th Floor
                                                                     8    San Francisco, CA 94111-4500
                                                                          Telephone: 415/263-7000
                                                                     9    Facsimile: 415/263-7010
                                                                          E-mail: jfiero@pszjlaw.com
                                                                    10             ggreenwood@pszjlaw.com

                                                                    11    GHANDI DEETER BLACKHAM
                                                                          SHARA L. LARSON, ESQ.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12    Nevada Bar No. 7786
                                                                          Email: shara@ghandilaw.com
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13    725 S. 8th St., Suite 100
                                            ATTORNEYS AT LAW




                                                                          Las Vegas, Nevada 89101
                                                                    14    Tel: (702) 878-1115

                                                                    15    Special Litigation Counsel to
                                                                          Kavita Gupta, Chapter 11 Trustee
                                                                    16

                                                                    17                                UNITED STATES BANKRUPTCY COURT

                                                                    18                                       DISTRICT OF NEVADA

                                                                    19   In re:                                              Case No.: bk-s-18-12456-gs

                                                                    20   DESERT OASIS APARTMENTS, LLC,                       Chapter 11

                                                                    21                                                       Hearing Date: December 10, 2020
                                                                                                         Debtor.             Time:         9:30 a.m.
                                                                    22

                                                                    23
                                                                               ORDER GRANTING FIRST AMENDED APPLICATION OF THE CHAPTER 11
                                                                    24        TRUSTEE FOR ORDER APPROVING EMPLOYMENT OF PACHULSKI STANG
                                                                                     ZIEHL & JONES LLP AS SPECIAL LITIGATION COUNSEL
                                                                    25

                                                                    26            THIS MATTER came before the Court upon consideration of the First Amended Application

                                                                    27   of the Chapter 11 Trustee for Order Approving Employment of Pachulski Stang Ziehl & Jones LLP

                                                                    28   as Special Litigation Counsel (the “Application”) submitted by Kavita Gupta, the duly appointed


                                                                         DOCS_SF:104676.1 33085/001
                                                                              Case 18-12456-gs          Doc 229     Entered 12/22/20 09:17:45       Page 2 of 3



                                                                     1   Chapter 11 Trustee in the above-captioned bankruptcy case (the “Trustee”). Based upon the Court’s

                                                                     2   review of the Application and the satisfaction of the Office of the United States Trustee to the terms

                                                                     3   below and good cause appearing therefor,

                                                                     4            IT IS HEREBY ORDERED:

                                                                     5            1.       The Application is granted nunc pro tunc to October 15, 2020.

                                                                     6            2.       Pachulski Stang Ziehl & Jones LLP (“Applicant”) owes a fiduciary duty to the estate

                                                                     7   of Desert Oasis Apartments, LLC.

                                                                     8            3.       Applicant shall have a continuing duty to supplement the disclosures required

                                                                     9   pursuant to Federal Rules of Bankruptcy Procedure 2014 and 2016.

                                                                    10            4.       No monies shall be paid to the Applicant outside of the fee application process and

                                                                    11   the requirements of Bankruptcy Code section 330.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12            5.       No travel time shall be charged by Applicant.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13            Submitted this 16th day of December 2020, at San Francisco, California.
                                            ATTORNEYS AT LAW




                                                                    14                                                         /s/ John D. Fiero
                                                                                                                               John D. Fiero
                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:104676.1 33085/001
                                                                              Case 18-12456-gs         Doc 229       Entered 12/22/20 09:17:45        Page 3 of 3



                                                                     1                                       RULE 9021 CERTIFICATION
                                                                     2   In accordance with LR 9021, an attorney submitting this document certifies that the Order accurately
                                                                         reflects the court's ruling and that (check one):
                                                                     3

                                                                     4   ☐        The court has waived the requirement set forth in LR 9021 (b)(1).

                                                                     5   ☐        No party appeared at the hearing or filed an objection to the motion.
                                                                     6   ☒        I have delivered a copy of this proposed order to all counsel who appeared at the hearing, and
                                                                                  any unrepresented parties who appeared at the hearing, and each has approved or
                                                                     7
                                                                                  disapproved the order, or failed to respond, as indicated above.
                                                                     8
                                                                                                         APPROVED                DISAPPROVED            NO RESPONSE
                                                                     9
                                                                         John Nemecek                           X
                                                                    10
                                                                         Kevin Coleman                                                                          X
                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                         Jerrold Lyle Bregman                    X
                                                                    12
                                                                         ☐
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13            I certify that this is a case under Chapter 7 or 13, that I have served a copy of this order with
                                            ATTORNEYS AT LAW




                                                                                  the motion pursuant to LR 9014(g), and that no party has objected to the form or content of
                                                                    14            the order.

                                                                    15

                                                                    16           /s/ John D. Fiero
                                                                                 John D. Fiero
                                                                    17
                                                                                                                            ###
                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:104676.1 33085/001
